Title: Thomas Jefferson to John Low, 27 December 1811
From: Jefferson, Thomas
To: Low, John


          
                  Sir 
                   
                     Monticello 
                     Dec. 27. 11.
          
		  
		  
		  
		  
		  
		  An absence of 6. weeks from home has occasioned the delay of acknoleging the reciept of your two letters of Nov. 29. & Dec. 15. the former announcing to me the forwarding a sets 
                  set of the Encyclopaedia, which published in New York, which, it says, I subscribed for a few years ago. there is certainly some mistake in this matter.
			 
		   
		  possessed as I am of every Encyclopedia which has ever been published in Europe in the English or French languages, and of Dobson’s published in America, I long since made it a pointed rule to subscribe for no more Encyclopaedias. to this rule I feel conscious of having strictly adhered, and my memory does not furnish me with the least trace of having broken thro’ it in the case of the one you mention. besides this I n 
                  always noted in a list I kept for that purpose every book for which I subscrib’d. on this there is no note of any such subscription. these several testimonials give me a confidence that I never
			 subscribed for this work. I must therefore request you to examine again your subscription list and see whether my name be really on it, and whether it be in my own handwriting. the latter
			 question is
			 suggested by the fact that in some other cases it has been found that some of the circulators of subscription papers have set my name on their list on the supposition that it might encourage some
			 to
			 subscribe, & with no view of ever calling on me really as a subscriber. 
		  
		  
		   
		  so in the present case I suspect error only not fraud. my subscriptions having ever been in my own handwriting, you may perhaps yourself know my signature, many at Washington must know it, & some at New York, particularly mr Remsen of the bank of the Manhattan, who was chief clerk to the office while I was Secretary of State, mr Gelston collector of New York & others. if contrary to my belief I have really subscribed, it puts an end to the question, and I take the work and will make your remittance as soon as the fact is ascertained. otherwise I adhere to my rule and will return the 3. vols. I have recieved.
			 
		  but if I have been really a subscriber, let me beseech you not to forward it by mail. this is an abuse of the privilege of franking which I am in duty bound to prevent.
			 the
			 work may be as conveniently forwarded from N. York as from any other place, to Richmond, to the address of Messrs Gibson & Jefferson of that place, by any vessel from N.Y. to Richmond, where I can give orders respecting it. the time of your stay in Washington, mentioned in your letter being elapsed, I address this to N. York. Accept the assurance of my respect.
          
            Th:
            Jefferson
         